Case 1:14-cv-08472-ER Document 6 Filed 10/08/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NARDO B. REYES,
Plaintiff,
Vv. ORDER
CITY OF NEW YORK, 14 Civ. 8472 (ER)

Defendant.

 

 

RAMOS, D.J.

 

On October 20, 2014, Nardo B. Reyes, pro se, brought this action against the City of
New York for employment discrimination. Doc. 1. On November 4, 2014, this Court issued an
order granting Plaintiff permission to proceed in forma pauperis, which was returned
undeliverable. Doc. 3. On December 18, 2014, this Court issued an order of service directing
that Plaintiff either return the forms necessary for the U.S. Marshals Service to effect service on
his behalf or inform the Court that he would effect service himself. Doc. 5 at 2. The Court
warned that if Plaintiff failed to comply with the Court’s Order, “under Rule 41(b) of the Federal
Rules of Civil Procedure, the Court may dismiss this action for failure to prosecute.” Jd.
Plaintiff has not contacted the Court since. Because of Plaintiff's total failure to prosecute his
case, the Court dismisses his claims with prejudice under Fed. R. Civ. P. 41(b).
1. Standard

“Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a
defendant moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the

district court authority to dismiss a plaintiffs case sua sponte for failure to prosecute.” LeSane v.

 
Case 1:14-cv-08472-ER Document 6 Filed 10/08/20 Page 2 of 3

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). Courts evaluating
dismissal under Rule 41(b) must consider
(1) the duration of the plaintiffs failures,
(2) whether plaintiff had received notice that further delays would result in dismissal,
(3) whether the defendant is likely to be prejudiced by further delay,
(4) whether the district judge has taken care to strike the balance between alleviating
court calendar congestion and protecting a party’s right to due process and a fair
chance to be heard and
(5) whether the judge has adequately assessed the efficacy of lesser sanctions.
Id. (citation omitted). When weighing these factors, “[n]o single factor is generally dispositive.”
Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014).
I. Discussion

Here, each factor of the LeSane test weighs in favor of dismissal. Plaintiff's first and only
action in this matter was the filing of his complaint almost six years ago. Since then, he has
failed to keep the Court informed of his current address or even effect service, and has been
warned that failure to comply with Court orders would result in dismissal. Whether Plaintiff
actually received the Court’s orders is inconsequential, as “it remained his duty to diligently
pursue his case and to inform this Court’s Pro Se Office of any change of address.” Virola v.
Entire GRVC Dept of Mental Health Hygiene Servs., No. 12 Civ. 1005 (ER), 2014 WL 793082,
at *3 (S.D.N.Y. Feb. 21, 2014) (collecting cases). “[I]t would be unfair to the numerous other
litigants awaiting the Court’s attention to permit this suit to remain on the Court’s docket.”
Jianjun Chen v. WMK 89" Street, LLC, No. 16 Civ. 5735 (GHW), 2020 WL 5076811, at *2
(S.D.N.Y. Aug. 27, 2020) (dismissing case for failure to prosecute following four years of delay)

(citation omitted).
Case 1:14-cv-08472-ER Document 6 Filed 10/08/20 Page 3 of 3

For all of these reasons, the Court dismisses Plaintiffs action with prejudice. The Clerk
of Court is respectfully directed to close the case.

It is SO ORDERED.

Dated: October 8, 2020
New York, New York

ZI BAO

Edgardo Ramos, U.S.D.J.

 

 
